Exhibit 10.2

 

Hungarian Telephone and Cable Corp.

Board of Directors

2005 - 2006 Board Term Compensation

 

Non-TDC Directors

 

Quarterly Fee of $2,500

 

In-person per meeting fee of $800 per meeting

 

Telephone per meeting fee of $400 per meeting

 

2,000 shares per year (vest at end of board term)

 

Audit Committee Chairman

 

Quarterly Fee of $2,500

 

In-person per meeting fee of $2,000 per meeting

 

Telephone per meeting fee of $1,000 per meeting

 

Other Non-TDC Audit Committee Member

 

In-person per meeting fee of $1,000 per meeting

 

Telephone per meeting fee of $500 per meeting